STANDARD OFFICE LEASE- GROSS AMERICAN INDUSTRIALREAL ESTATE ASSOCIATION 1. Basic Lease Provisions (“Basic Lease Provisions”) 1.1 Parties: This Lease dated for reference purposes only.September 2, 1999 is made by and between Nick and Mary Rajkovich, dba The Camden Almaden Buildings(herein called “Lessor”) and Intraport, Inc. doing business under the name of Intraport, Inc, (herein called “ Lessee”) 1.2 Premises: Suite Number(s) 105 floors, consisting of approximately 1,545 square feet, more or less as defined in paragraph 2 and as shown on Exhibit “A” hereto (the “Premises”) rentable 1.3 Building: Commonly described as being located at 6489 Camden Avenue in the City of San Jose County of Santa Clara State of California, as more particularly described in Exhibit A hereto and as defined in paragraph 2 1.4 Use: Office use, subject to paragraph 6 1.5 Term: Three (3) years commencing October 1, 1999, (“Commencement Date”) and ending September 30, 2002, as defined in Paragraph 3 1.6 Base Rent: $1,545 (Fifteen Hundred Forty-Five Dollars) per month, payable on the first day of each month as per paragraph 4.1 See Addendum 1.7 Base Rent Increase: On See Addendum the monthly Base Rent payable under paragraph 1.6 above shall be adjusted as provided in paragraph 4.3 below 1.8 Rent Paid Upon Execution: $1.545 (Fifteen Hundred Forty-Five Dollars) for October rent 1.9 Security Deposit: $3,400 (Thirty-four Hundred Dollars) Deposit Due April 1, 2000 1.10 Lessee’s Share of Operating Expense increase: 6% as defined in paragraph 4.2 2. Premises, Parking and Common Areas. 2.1 Premises: The Premises are a portion of a building, herein sometimes referred to as the “Building” identified in paragraph 1.3 of the Basic Lease Provisions. “Building” shall include adjacent parking structure used in connection therewith. The Premises, the Building, the Common Areas and the land upon which the same are located, along with all other buildings and improvements theron or thereunder, are collectively referred to as the “Office Building Project.” Lessor hereby leases to lessee from lessorfor the term, at the rental, and upon all of the conditions set forth herein, the real property referred to in the basic Lease Provisions, Paragraph 1.2 as the “Premises,” including rights to the Common Areas and hereinafter specified. 2.2 Vehicle Parking: So long as Lessee is not in default and subject to the rules and regulations attached hereto and as established by Lessor from time to time. Lessee shall be entitled to rent and use 5 parking spaces in the Office Building Project at the monthly rate applicable form the cost to Lessee which cost shall be immediately payable upon demand by Lessor 2.2.1 If Lessee commits, permits or allows any of the following activities described in the lessee or the rules then in effect, then Lessor shall have the right without notice in addition to such other rights and remedies that it may have to remove or tow away the vehicle involved and charging the cost to lessee, which cost shall be immediately payable upon demand by lessor. 2.2.2 The monthly parking rate per parking space will be N/A per month at the commencement of the term of this Lease and is subject to change upon five (5) days prior written notice to lessee. Monthly parking fees shall be payable one month in advance prior to the first day of each calendar month 2.3 Common Areas-Definition: The term “Common Areas” is defined as all areas and facilities outside the Premises and within the exterior boundary line of the Office Building Project that are provided and designated by Lessor from time to time for the general non-existance use of but not limited to common entrances, corridors, stairways and stairwells, public restrooms, elevators, escalators, parking areas to the extend not otherwise prohibited by the Lease, loading and unloading areas, trash areas, roadways, sideways, walkways, parkways, ramps, driveways, landscaped areas and decorative walls. 2.4 Common Areas-Rules and Regulations. Lessee agrees to abide by and conform to the rules and regulations attached hereto as Exhibit E with respect to the Office Building Project and Common Areas and to cause its employees, suppliers, shippers, customers and invitees to so abide and conform. Lessor or such other person(s) as Lessor may appoint shall have the exclusive control and management of the Common Areas and shall have the right from time to time to modify , amend and enforcesaid rules and regulations. Lessor shall not be responsible to lessee for the non-compliance with said rules and regulations by other lessees , their agents, employees and invite of the office Building project. Camden
